Title: From George Washington to Major General Johann Kalb, 7 December 1778
From: Washington, George
To: Kalb, Johann


  
    Dear Sir
    Paramus [N.J.] 7th Decemr 1778.
  
  I have recd your favr of the 5th and am obliged by your ready compliance with my orders and the dispositions made by yourself for the security of the posts and Convention prisoners. The troops destined  
    
    
    
    for the defence of the Highlands having arrived and the prisoners being by this time out of reach of any attempt from the enemy, you will be pleased to begin your march immediately for Middle Brook, calling in all the detached parties belonging to the division (except the German Battalion) and sending orders to the Escorts to follow you to Middle Brook as fast as they have delivered their respective charges to the officers releiving them. I am &ca.
